NOTICE OF ALLOWABILITY
Terminal Disclaimer
The terminal disclaimer filed on 29 March 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Pat. 10,244,766 has been reviewed and is accepted. The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 1–12 are allowed.
The following is an examiner’s statement of reasons for allowance substantially copied from the previous Office action mailed 6 January 2021: Each independent claim carries the essential allowable feature from the parent application that invoke the formulae in the specification; namely, the explicit use of a heat model comprising a heat capacity, a general heat loss, a product heat loss, and a heat required to hold a current temperature, plus calculating an estimated heat demand.
Claim 1 differs from the parent’s claim 1 in that it lacks a feedback controller (part of claim 2) and an oven belt. Claim 5 also lacks these things as well as a heat modeler and heat manager, but claim 5 instead attributes the functions of the heat modeler and heat manager directly to the heat control unit. Claim 9 presents its claim like a more typical method than the method claim in the parent, and is otherwise analogous to pending claim 5 with respect to what has been trimmed from the parent’s model claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN J. NORTON whose telephone number is (571) 272-5174. The examiner can normally be reached on 10:30 AM to 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime A. Abraham can be reached on (571) 270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOHN J NORTON/Examiner, Art Unit 3761